Per Curiam.

Respondent moved to strike the board’s recommendation as being the product of an “illegal discriminatory investigation and prosecution” instituted while he was “court adjudicated mentally incompetent and incapacitated.” Respondent has not substantiated these allegations, and the record before us provides no medical evidence from which this conclusion can be drawn. Rather, we see only the report of a psychiatrist, to whom respondent was referred by relator in 1992, that describes respondent’s prior drug and alcohol addictions as being “in remission” and concludes that “[h]e does not have any *345other mental illness, such as a depressive disorder or affective disorder, anxiety disorder, or psychosis.” The motion to strike is, therefore, overruled.
Respondent’s violations of the cited Disciplinary Rules, on the other hand, are amply supported by the evidence, and we share the board’s anxiety over his attempts at intimidation. We, thus, completely agree with the recommendation to impose our harshest penalty for this misconduct. Respondent is hereby ordered permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Wright, J., not participating.